Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 05, 2016

The Court of Appeals hereby passes the following order:

A17A0563. DONALD MORAN v. THE STATE.

      Donald Moran was found guilty of aggravated battery, aggravated assault,
burglary, possession of a knife during the commission of a felony, and stalking. On
appeal, we reversed his stalking conviction, but affirmed his remaining convictions.
Moran v. State, 334 Ga. App. 765 (780 SE2d 529) (2015). Moran later filed an
extraordinary motion for new trial based on newly discovered evidence. The trial court
denied the motion, and Moran filed this direct appeal. We lack jurisdiction.
      An appeal from the denial of an extraordinary motion for new trial must be
initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a) (7);
Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Moran’s failure to
follow the required appellate procedure deprives us of jurisdiction over this appeal.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/05/2016
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.